ORDER

PER CURIAM
Richard Schilf appeals the trial court’s dissolution judgment as it relates' to the division and disposal of marital property owned jointly with his former spouse, Dianna Schilf. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their in*528formation only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).